—Order of disposition, Family Court, Bronx County (Clark Richardson, *128J.), entered on or about June 5, 2001, terminating respondent’s parental rights to the subject child and committing her custody and guardianship to petitioner agency, upon a fact-finding determination of permanent neglect (Marjory Fields, J.), unanimously affirmed, without costs.
The agency’s diligent efforts to encourage and strengthen the parental relationship are established by clear and convincing evidence that the agency arranged for the child’s regular visitation with respondent, who was incarcerated, kept respondent apprised of the child’s progress and explored the resources provided by respondent (see Matter of Amanda C., 281 AD2d 714 [2001], lv denied 96 NY2d 714 [2001]). Although respondent maintained contact with the child, none of the resources he provided were viable. Respondent’s inability to provide a realistic alternative to foster care until his release from prison constituted a failure to plan for the child’s future warranting a finding of permanent neglect (see id.; Matter of Carmen N., 237 AD2d 607 [1997], lv denied 90 NY2d 805 [1997]). Termination of respondent’s parental rights so as to free the child for adoption by her foster parents, with whom the child has strongly bonded, is in the child’s best interests. Concur — Tom, J.P., Mazzarelli, Andrias, Rosenberger and Williams, JJ.